Citation Nr: 0406054	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-09 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 20 percent disabling, to 
include whether an extraschedular evaluation is warranted.

2.  Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling, to 
include whether an extraschedular evaluation is warranted.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than October 23, 
2000, for the grant of a 20 percent rating for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968, and from November 1973 to March 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Togus, Maine.

The Board notes that the veteran's representative in July 
2003 alleged that VA failed to review the veteran's claims 
file to locate certain (yet unidentified) unadjudicated 
claims.  The Board has reviewed the claims file for such 
claims, but has found none.  If the representative continues 
to believe that claims remain pending that have not been 
addressed by rating action, he is encouraged to identify 
those claims to the MROC.

The Board also notes that the veteran, through his 
representative, expressed disagreement in August 2003 with a 
June 2003 rating decision which determined that clear and 
unmistakable error existed in a May 23, 2001 rating decision 
which assigned a combined 40 percent evaluation for the 
veteran's disabilities, effective October 23, 2000; the June 
2003 rating decision corrected the combined evaluation to 50 
percent, effective October 23, 2000.  In January 2004, the 
MROC informed the veteran that his August 2003 notice of 
disagreement could not be accepted, since the notice of 
disagreement did not identify the issue sought to be 
appealed.  To the Board's knowledge, the veteran has not 
clarified what issue addressed in the June 2003 rating 
decision he intends to appeal.  See 38 C.F.R. § 19.26 (2003).  
That matter will therefore not be addressed any further 
herein.
 
The issues of entitlement to an effective date earlier than 
October 23, 2000 for the grant of a 20 percent rating for 
left ankle disability, entitlement to a TDIU, and entitlement 
to extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) for the service connected left ankle and 
bilateral foot disorders are addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
marked limitation of motion, but not by ankylosis.

2.  The level of left and right foot disability existing 
prior to the veteran's entry into service has been 
established as 10 percent for each foot.

3.  The veteran's left and right foot disorder is manifested 
by intermittent left foot pain, and by left foot pes cavus 
and varus deformities, hammertoe and clawing deformities, 
calluses, severe hallux valgus, extensive degenerative 
changes, and a collapsed metatarsal arch; and by intermittent 
right foot pain, hammertoe and clawing deformities, minimal 
to no hallux valgus and a collapsed metatarsal arch.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270, 5271 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral foot disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.322, 4.7, 4.14, 4.22, 
4.40, 4.45, 4.71a, Diagnostic Codes 5278, 5283, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The record reflects that the veteran was provided with notice 
of the May 2001 rating decision from which the current appeal 
originates, and that his claims were denied on the merits.  
The veteran was provided with a statement of the case in 
October 2001 which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  An August 2003 
supplemental statement of the case provided the veteran with 
the text of the regulations implementing the VCAA.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.    

In the present case, regarding the issues of entitlement to 
increased ratings for left ankle and bilateral foot 
disabilities, a substantially complete application was 
received in October 2000.  Thereafter, in a rating decision 
dated in May 2001, the evaluation assigned the left ankle 
disorder was increased to 20 percent, and the claim for an 
increased rating for bilateral foot disability was denied.  
Only after that rating action was promulgated did the AOJ, in 
May 2003, provide adequate notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in an August 
2003 supplemental statement of the case.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices, and the record reflects that the veteran has in fact 
responded.  The Board notes that the veteran has indicated 
that he has no further records to submit.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2003 VA 
letter, the October 2001 statement of the case and the 
supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
May 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and the MROC, in an August 2003 supplemental 
statement of the case, re-adjudicated the veteran's claims 
under the VCAA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the MROC.  In this 
regard the Board notes that the record contains the following 
pertinent records:  Service medical records for the veteran, 
and VA treatment records for March 1998 to August 2003.  The 
Board notes that the veteran's representative, in July 2003, 
alleged that VA failed to obtain certain VA treatment records 
identified on the veteran's June 2001 notice of disagreement.  
The Board points out, however, that the referenced notice of 
disagreement did not mention any VA records, and that all VA 
records identified by the veteran or indicated by the record 
have in fact been obtained.  The Board also notes that the 
veteran apparently applied at some point for disability 
benefits from the Social Security Administration (SSA).  
While records from that agency are not on file, the record 
reflects that the SSA informed VA in June 2003 that the 
veteran's SSA file could not be located, despite an 
exhaustive and comprehensive search.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.  In addition, the 
record reflects that the veteran was afforded several VA 
examinations of his disabilities.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ankle and bilateral foot 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities, except as described below.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into active service, or it is determined upon the 
evidence of record to have existed at that time.  It is 
necessary in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule.  38 C.F.R. § 4.22.


I.  Left ankle disability

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in March 1977.  Service connection for left 
ankle disability was granted in April 1999, evaluated as 10 
percent disabling.  In May 2001, the evaluation assigned the 
disability was increased to 20 percent disabling, effective 
October 23, 2000.

On file is the report of an April 1998 VA examination of the 
veteran, at which time he reported that he stopped working in 
the trucking business in part because of left ankle pain.  He 
reported experiencing intermittent ankle pain which was 
aggravated by walking, entering and leaving a truck, 
traversing stairs, and with prolonged standing.  Physical 
examination disclosed that the veteran limped on his left 
side.  Range of left ankle motion testing disclosed 
dorsiflexion to 10 degrees, and plantar flexion to 25 
degrees.  X-ray studies of the left ankle disclosed the 
presence of hypertrophic changes of the midfoot superiorly as 
well as a small calcaneal spur.

On file are VA treatment records for March 1998 to August 
2003 showing that the veteran presented in March 1998 with 
complaints of pain affecting his ankles.  X-ray studies of 
the left ankle in March 1998 disclosed the presence of 
hypertrophic changes in the midfoot superiorly, as well as 
small posterior and plantar calcaneal spurs.  Physical 
examination disclosed that lower extremity strength was equal 
and symmetrical.  A January 2003 note indicates that the 
veteran had left ankle deformity; the veteran was diagnosed 
with degenerative joint disease of the left ankle.

The veteran was afforded a VA examination in February 1999, 
at which time he reported experiencing left ankle swelling 
and pain, as well as giving way, but denied any weakness.  
Range of left ankle motion testing disclosed flexion to 25 
degrees with the onset of pain, and dorsal extension to 
neutral.  A 30 degree varus deformity of the left heel was 
present.  X-ray studies of the left ankle disclosed mild 
degenerative changes.

On file is the report of a January 2001 VA examination of the 
veteran, at which time he complained of left ankle pain that 
was occasionally so painful as to require him to rest.  He 
indicated that he used a cane.  The veteran was diagnosed 
with talar tilt on the left with degenerative joint disease 
and periods of increased discomfort that prevented 
ambulation.

The veteran was afforded a VA examination in August 2003.  He 
indicated that he was unable to walk or to stand for 
prolonged periods, and complained of intermittent left ankle 
pain, as well as stiffness, weakness and swelling with 
prolonged activity.  He denied using any left ankle support 
device and indicated that he was able to walk halfway across 
a parking lot.  Physical examination disclosed the presence 
of a varus heel, and range of left ankle motion testing 
disclosed dorsal extension to neutral, and plantar flexion to 
20 degrees before the onset of pain.  The veteran was 
diagnosed with moderate degenerative joint disease of the 
left lateral ankle, with degenerative joint disease of the 
subtalar joint of left foot.


Analysis

The MROC evaluated the veteran's left ankle disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under that code, a maximum 20 percent evaluation is 
warranted for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

A 20 percent evaluation is warranted for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
evaluation is warranted for ankle ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  A 40 percent evaluation is warranted for 
ankle ankylosis in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2003).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Review of the findings reported in the VA examination reports 
demonstrates that the veteran has marked limitation of left 
ankle motion with mild to moderate degenerative changes and 
some level of deformity.  In this regard, the Board notes 
that plantar flexion has varied from 20 degrees to 25 
degrees, with 45 degrees the normal range of motion, and 
dorsiflexion has ranged from neutral to 10 degrees, with 20 
degrees constituting the normal range.  See 38 C.F.R. § 4.71, 
Plate II (2003).  The veteran has additionally demonstrated 
the presence of pain beginning at 20 degrees of plantar 
flexion, as well as a limp, although he has not demonstrated 
any weakness.  However, since the veteran's left ankle 
disability is currently evaluated as 20 percent disabling on 
the basis of marked limitation of motion, and as this is the 
maximum rating for left ankle disability other than that 
based on ankylosis, and in light of the evidence 
demonstrating that while the veteran recently has been able 
to dorsiflex the ankle only to neutral, he retains 
significant flexion of the ankle, the Board finds that even 
when all associated functional impairment is considered, the 
left ankle is not ankylosed, and the disability does not more 
nearly approximate the criteria for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, the Board concludes that the preponderance of 
the evidence supports a continuation of the currently 
assigned 20 percent evaluation.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


II.  Bilateral foot disability

Factual background

As noted previously, the veteran's period of service ended in 
March 1977.  In March 1978, service connection was granted 
for marked metatarsalgia with callosities and heel deformity 
of the left foot, evaluated as 30 percent disabling under 
Diagnostic Code 5284-5283.  The same rating decision granted 
service connection for marked metatarsalgia with callosities 
of the right foot, evaluated as
20 percent disabling under DC 5284-5283.

A March 1980 rating decision thereafter determined that clear 
and unmistakable error existed in the March 1978 rating 
decision to the extent that the rating decision failed to 
deduct a pre-existing level of disability from each foot, and 
in failing to combine, rather than separately rate, the left 
and right foot disorders.  See 38 C.F.R. § 3.322.  The rating 
decision determined that the veteran had a pre-existing 10 
percent level of disability each for his left and right foot 
disorders, and concluded that the veteran's foot disorders 
were more appropriately evaluated as a combined disability 
warranting a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (clawfoot); the rating decision re-
characterized the disability as marked metatarsalgia with 
bilateral callosities and congenital heel deformity of the 
left foot.  This 30 percent evaluation has remained in effect 
since that time.

Service medical records for the veteran show treatment for 
right and left foot problems, including a congenitally 
deformed left foot.  The records show that the veteran 
underwent snap tenotomies of the extensor flexor tendons of 
the right and left third and fourth toes, as well as of the 
right second toe.  The veteran underwent a medical board 
proceeding in connection with his foot problems, and was at 
that time found unfit for service because of residuals of 
left foot clubfoot deformity, as well as early osteoarthritic 
changes of the left ankle and foot and a plantar callus of 
the right foot; the medical board determined that the 
residuals of the clubfoot deformity were congenital in nature 
and had existed prior to service.  A Physical Evaluation 
Board in January 1977 recommended the veteran's separation 
with severance pay with a 20 percent disability rating.

The veteran was afforded a VA examination in April 1998, at 
which time he reported that he stopped working in the 
trucking business because of severe bilateral foot pain.  
With respect to his left foot he reported experiencing 
intermittent heel pain aggravated by walking, mounting and 
dismounting a truck, traversing stairs, and prolonged 
standing.  He reported that he experienced swelling of the 
left foot.  With respect to the right foot the veteran 
reported that he experienced pain aggravated by walking, and 
that he also experienced swelling.  Physical examination 
disclosed that the veteran limped on his left side.  The 
presence of calluses was identified on the right ball of the 
foot, and the toes exhibited a claw deformity on the distal 
phalanx.  Pes cavus deformity of both feet was noted.  X-ray 
studies of the right foot disclosed the presence of minimal 
hallux valgus.  X-ray studies of the left foot disclosed the 
presence of prominent hallux valgus with degenerative changes 
at the first metatarsophalangeal articulation; flexion 
deformities of the second through fifth toes was present as 
well as degenerative involvement of the mid and hindfoot.  
The veteran was diagnosed with metatarsalgia with callosities 
and deformity of the toes on flexion of distal phalanx, as 
well as with bilateral hallux valgus and congenital heel 
deformity of the left foot.

On file are VA treatment records for March 1998 to August 
2003 showing that the veteran was treated for complaints of 
pain affecting his feet and was shown to have prominent 
hallux valgus with degenerative changes at the first 
metatarsophalangeal articulation of the left foot, minimal 
hallux valgus of the right foot, flexion deformities of the 
second through fifth toes, degenerative involvement of the 
mid and hindfoot, calluses affecting the third metatarsal 
heads on both feet, and hammertoes affecting toes two through 
five on both feet.  Lower extremity strength was equal and 
symmetrical.  An October 2000 statement by a VA physician 
indicated that the veteran had metatarsalgia and 
osteoarthritis of his knees, hips and back, and that the 
veteran was totally disabled from all work due to those 
conditions. 

The veteran was afforded a VA examination in February 1999, 
at which time he indicated that he used arch supports or 
orthotics.  Physical examination disclosed the presence of a 
severe bunion deformity on the left side with a varus heel.  
No hallux valgus was present on the right.  There was 30 
degree varus deformity of the left heel.  The veteran was 
diagnosed with bilateral metatarsalgia with callosities, as 
well as with severe left hallux valgus and congenital heel 
deformity of the left foot.

On file is the report of a January 2001 VA examination of the 
veteran, at which time he indicated that he experienced 
increased pain and stiffness with prolonged standing.  He 
indicated that inserts did not help, and that he used big 
sole shoes.  He denied using corrective shoes or braces, but 
indicated that he used a cane.  He reported that his left 
foot sometimes became so uncomfortable that he required rest.  
Physical examination disclosed the presence of hammertoe 
deformity on the right as well as a small callus of the 
distal right third toe.  There were two callosities in the 
area of the third and fifth toes of the metatarsal heads 
which were extremely tender to palpation.  There were 
hammertoes on the left and a large callosity, as well as 
decreased range of motion.  There was severe hallux valgus 
with marked deformity of the toes on the left foot.  The 
veteran was diagnosed with metatarsalgia of the right foot 
with callosities, and with residuals of decreased activity 
due to increased pain; he was also diagnosed with 
metatarsalgia, hammertoes with callosities, and talar tilt on 
the left with degenerative joint disease and periods of 
increased discomfort that prevent ambulation.

The veteran was afforded a VA examination in August 2003, at 
which time he indicated that he was unable to walk or to 
stand for prolonged periods, and that he wore arch supports 
or orthotics.  He complained of intermittent left foot pain, 
as well as weakness and swelling with prolonged activity.  
With respect to his right foot he reported experiencing some 
intermittent pain, as well as weakness, some swelling and 
stiffness.  He denied using a brace, but indicated that he 
used a cane.  Physical examination disclosed the presence of 
a severe bunion on the left, with a varus heel.  No hallux 
valgus was present on the right.  Bilaterally the metatarsal 
arch was collapsed, with central callosities over the middle 
ray.  There was hammertoe deformity and clawing of the toes 
bilaterally on toes two through five, with rigidity in all 
joints.  There was stiffening of the metatarsophalangeal 
joint of the large toe with flexion from zero to 15 degrees.  
The right longitudinal arch was normal.  With respect to the 
smaller toes, the veteran was able to hyperextend the toes by 
10 degrees bilaterally; the phalangeal joints were otherwise 
stiff.  There was pes cavus deformity on the left only, and 
no muscle atrophy was present in the left calf.  The veteran 
was diagnosed with bilateral metatarsalgia, with callosities 
and collapsed metatarsal arches.  He was also diagnosed with 
hallux valgus and pes cavus of the left foot, with residuals 
of treated clubfoot deformity of the left foot and multiple 
claw and hammertoe deformities bilaterally.

Analysis

The MROC evaluated the veteran's bilateral foot disability as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  That code provides for a maximum 50 percent disability 
rating when there is bilateral marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  A 30 percent 
disability rating is assignable when the preceding symptoms 
are unilateral.  A 30 percent disability rating may also be 
assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 20 percent disability 
rating is assignable when the preceding symptoms are 
unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

A 10 percent evaluation is warranted for moderate mal-union 
or non-union of the tarsal or metatarsal bones, a 20 percent 
evaluation is assignable for moderately severe mal-union or 
non-union, and a 30 percent evaluation is warranted for 
severe mal-union or non-union of the tarsal or metatarsal 
bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003).

A 10 percent evaluation is warranted for moderate foot 
injuries, a 20 percent evaluation is warranted for moderately 
severe foot injuries and a 30 percent evaluation is warranted 
for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2003).

Review of the record reflects that the veteran's bilateral 
foot disability is manifested by bilaterally collapsed 
metatarsal arches, by pes cavus affecting the left foot and 
possibly the right foot, by hammertoe and clawing deformities 
affecting all but two toes, by severe hallux valgus of the 
left great toe and minimal to no hallux valgus of the right 
great toe, by painful callosities affecting both feet, and by 
varus deformity and degenerative changes affecting the left 
foot.  The impairment associated with the bilateral foot 
disability is therefore arguably consistent with the criteria 
for a 50 percent rating for bilateral pes cavus under 
Diagnostic Code 5278.  As discussed previously, however, a 10 
percent level of disability must be deducted from each foot 
in order to ensure that the rating reflects the degree of 
disability over and above the degree existing at the time of 
entrance into active service.  Consequently, the veteran is 
already in receipt of the maximum disability rating 
assignable for his bilateral foot disability under Diagnostic 
Code 5278.

The Board notes that even assuming that the veteran's 
bilateral foot disorder could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (flatfoot), and that his 
symptoms approximate the criteria for the 50 percent rating 
(the maximum available) under that code, he would still be 
limited to a maximum evaluation of 30 percent for his 
bilateral foot disability, once a 10 percent level of 
disability for each foot was subtracted.

The Board has considered whether the veteran would be 
entitled to a combined rating in excess of 30 percent were 
his left and right foot disorders separately rated.  Clearly, 
since Diagnostic Codes 5276 and 5278 specifically provide for 
unilateral and bilateral ratings, the veteran's left and 
right foot disorders can not be separately rated under those 
codes.  Nor is there any evidence that the veteran has pes 
planus of either foot.

A 30 percent evaluation is warranted for severe mal-union or 
non-union of the tarsal or metatarsal bones.  Consequently, 
if the veteran's left and right feet were each assigned a 20 
evaluation under this code (30 percent minus the 10 percent 
pre-existing level of disability), the veteran would be 
entitled to a combined 40 percent evaluation under 38 C.F.R. 
§ 4.25 (2003).  The record reflects, however, that while the 
veteran's metatarsal arches are collapsed, and that he has 
calluses affecting the metatarsal heads as well as hammertoe 
and clawing deformities and degenerative changes affecting 
the left foot, the evidence does not show any, let alone 
severe, mal-union or non-union affecting the tarsal or 
metatarsal bones of either foot.

A 30 percent evaluation is also warranted under Diagnostic 
Code 5284 for foot injuries.  Given the examinations 
indicating the presence of collapsed metatarsal arch, severe 
callosities and hallux valgus, and extensive degenerative 
changes, the Board finds that the impairment affecting the 
left foot arguably is consistent with the criteria for a 
severe left foot injury, warranting a 20 percent rating (30 
percent minus the 10 percent pre-existing level of 
disability).  However, VA examinations of the veteran's right 
foot show that the hallux valgus affecting the foot is no 
more minimal in severity (if present at all), and that the 
callosities affecting the foot are not severe.  Moreover, 
there are no degenerative changes in the right foot, and no 
deformity affecting the foot, other than possibly pes cavus.  
Notably, however, pes cavus affecting the right foot has not 
been identified since the April 1998 examination, and the 
August 2003 examiner specifically concluded that pes cavus 
affected only the left foot.  The Board has considered the 
veteran's complaints of right foot pain, swelling and 
stiffness.  See VAOPGCPREC 9-98 (depending on the nature of 
the foot injury, Diagnostic Code 5284 may involve limitation 
of motion and therefore require consideration under 38 C.F.R. 
§§ 4.40 and 4.45).  However, the veteran himself describes 
his right foot pain as intermittent in nature, the record 
shows that the limp he exhibits affects his left side, and 
there is no atrophy or weakness of the right lower extremity.  
The Board acknowledges that there is stiffening and limited 
motion of the toes of the right foot, but in the Board's 
opinion, and taking any functional loss due to the veteran's 
right foot pain into consideration, the veteran's right foot 
disability is more consistent with the criteria for a 
moderately severe foot injury than that for a severe foot 
injury.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran would therefore be entitled to no more than a 10 
percent rating under Diagnostic Code 5284 (20 percent minus 
the pre-existing 10 percent level of disability).  Combining 
the 20 percent and 10 percent ratings under 38 C.F.R. § 4.25 
would yield a combined disability rating of 30 percent.

Accordingly, the Board finds that the veteran is not entitled 
to an increased rating for his bilateral foot disorder.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.


ORDER

Entitlement to an increased schedular rating for left ankle 
disability is denied.

Entitlement to an increased schedular rating for bilateral 
foot disability is denied.


REMAND

This appeal is REMANDED to the MROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

Review of the record discloses that, as to the claim for an 
earlier effective date for the grant of a 20 percent 
evaluation for left ankle disability, while the veteran was 
advised in November 2003 of what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), he has not been adequately informed of the 
information and evidence necessary to substantiate the claim.  
In order to ensure that the veteran receives the due process 
to which he is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate.

The veteran contends that his service-connected disabilities 
render him unable to obtain or maintain gainful employment.  
The veteran is service connected for left ankle disability, 
evaluated as 20 percent disabling, and for bilateral foot 
disability, evaluated as 30 percent disabling; the combined 
disability rating for his service-connected disorders is 50 
percent.  Applicable law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total, and when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2003).  However, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2003).

As indicated above, the veteran fails to meet the percentage 
standards in 38 C.F.R. § 4.16(a).  The record reflects, 
however, that a treating VA physician in October 2000 
concluded that the veteran had metatarsalgia, as well as 
nonservice-connected disorders such as osteoarthritis of the 
knees, hips and back, which rendered the veteran totally 
disabled from all work.  In Bowling v. Principi, 15 Vet. App. 
1, 10 (2001), the Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the  Board's determination, as a matter of law, 
that a claimant's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by referral to the Director of the 
Compensation and Pension Service.  The Court also held that 
the Board has no power in the first instance to award a TDIU 
rating under 38 C.F.R. § 4.16(b).  Id. See also VAOPGCPREC 6-
96.

Since the October 2000 statement by a VA physician 
constitutes plausible evidence that the veteran is unable to 
secure and follow a substantially gainful occupation, and as 
there is no affirmative evidence to the contrary currently on 
file, the Board will remand the claim of entitlement to a 
TDIU.

As discussed in the preceding section, the veteran is not 
entitled to higher schedular ratings for his service-
connected left ankle and bilateral foot disabilities.  
Nevertheless, he has argued that those disabilities render 
him unemployable, and the October 2000 statement suggests 
that the bilateral foot disorder in particular interferes to 
some extent with his employability.  The issues of whether 
the veteran is entitled to extraschedular ratings for his 
left ankle and bilateral foot disorder is therefore raised by 
the record, and were in fact considered by the MROC in a May 
2003 supplemental statement of the case.  The Board notes 
that the Court, in Bowling, recognized that 38 C.F.R. 
§ 3.321(b) merely authorized the Director of Compensation and 
Pension or VA's Under Secretary for Benefits to approve an 
extraschedular evaluation.  Bowling, 15 Vet. App. at 10.  The 
Board nevertheless finds it advisable to defer consideration 
of whether referral of the veteran's left ankle and bilateral 
foot disabilities for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b) is warranted, 
inasmuch as the Board's consideration of that matter could 
potentially impact the claim for a TDIU (including on the 
basis of 38 C.F.R. § 4.16(b).

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim for an earlier 
effective date for the grant of an 
increased rating for left ankle 
disability, and for the claims for 
extraschedular consideration under 
38 C.F.R. §§ 3.321(b) and 4.16(b).  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the MROC will attempt to obtain on 
his behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The MROC should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the MROC should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the MROC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  The MROC should also ask the veteran, 
through his representative, to provide a 
full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the MROC 
should ask the veteran to provide the 
names, addresses, and approximate 
(beginning and ending) dates for his 
places of employment, including his 
occupation as a truck driver.  The 
veteran should also be asked to provide 
the approximates dates of any time lost, 
sick leave used, and factors that may or 
may not have led to the veteran having 
been placed into a non-pay status.  In 
the event the veteran has alleged lost 
time, sick leave used, and/ or other 
factors that may or may not have led to 
his having been placed into a non-pay 
status by a specific employer, the MROC 
should undertake reasonable efforts to 
obtain those employment records 
identified by the veteran.

5.  Thereafter, the veteran should be 
provided with a VA orthopedic examination 
in order to determine the impact of the 
veteran's service-connected left ankle 
and bilateral foot disabilities on his 
ability to work.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should comment on the 
veteran's occupational impairment due to 
the symptomatology associated with his 
service-connected left ankle and 
bilateral foot disorders.  The examiner 
should also provide an opinion as to each 
of the following:

A.  Does the veteran's service-
connected left ankle disability 
and/or bilateral foot disorder 
render him unemployable? 

B.  Does the veteran's service-
connected left ankle disability 
cause marked interference with his 
employment?  Does the veteran's 
service-connected bilateral foot 
disorder cause marked interference 
with his employment? 

C.  Has the veteran's service-
connected left ankle disability 
required the veteran to undergo 
frequent periods of hospitalization?  
Has the veteran's service-connected 
bilateral foot disorder required the 
veteran to undergo frequent periods 
of hospitalization?

The rationale for all opinions expressed 
should be explained.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

6.  Thereafter the MROC should refer this 
case to the Director of Compensation and 
Pension for a determination as to whether 
the veteran is entitled to a total rating 
for compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  The 
MROC should also determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b) with 
respect to the veteran's left ankle and 
bilateral foot disorder claims.

7.  When the above has been accomplished, 
the MROC should re-adjudicate the issues 
of entitlement to an effective date 
earlier than October 23, 2000, for the 
grant of a 20 percent rating for left 
ankle disability; for entitlement to a 
TDIU; and for entitlement to 
extraschedular ratings pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b), for the veteran's service-
connected left ankle and bilateral foot 
disorders, in light of the additional 
evidence associated with the claims file. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the MROC.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the MROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



